

AMENDMENT NO. 2
 
TO
 
PLEDGE AND COLLATERAL AGENCY AGREEMENT


This AMENDMENT NO. 2 TO PLEDGE AND COLLATERAL AGENCY AGREEMENT (this
“Amendment”) is entered into as of November 30, 2010 by and among Colombia Clean
Power & Fuels, Inc., a Nevada corporation (“Colombia”), Colombia CPF LLC,
Delaware limited liability company (“CPF,” and together with Colombia, the
“Pledgors”), and Law Debenture Trust Company of New York, a New York banking
corporation, as collateral agent (the “Collateral Agent”).


RECITALS:
 
WHEREAS, Pledgors and the Collateral Agent entered into that certain Pledge and
Collateral Agency Agreement, dated as of August 26, 2010 (the “Agency
Agreement”);
 
WHEREAS, on October 29, 2010, pursuant to Amendment No. 1 to the Agency
Agreement, the Pledgors and the Collateral Agent amended the Agency Agreement to
reflect the increase in the aggregate principal amount of Colombia’s 10% secured
convertible promissory notes due June 30, 2012 (the “Notes”) that is secured by
the security interest in the Pledgors’ membership interests in Energia from
$2,500,000 to $4,000,000;
 
WHEREAS, the Pledgors and the Collateral Agent desire to further amend the
Agency Agreement to reflect an additional  increase in the aggregate principal
amount of the Notes from $4,000,000 to $8,000,000.
 
NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Amendment, each intending to be legally bound,
hereby agree as follows:
 
1.           Definitions.  Capitalized terms used but not defined in this
Amendment shall have the respective meanings ascribed to them in the Agency
Agreement.
 
2.           Amendments to Agency Agreement.
 
A.           The second recital of the Agency Agreement is hereby deleted in its
entirety and replaced with the following:
 
“WHEREAS, Colombia intends to issue from time to time up to $8,000,000 aggregate
principal amount of its 10% secured convertible promissory notes due June 30,
2012 (the “Notes”);”

 
 

--------------------------------------------------------------------------------

 


B.           Sections 1, 2(a), 4(a), 6, 7(b), 14(c) and 15(b) of the Agency
Agreement are hereby amended by replacing all references to “Noteholders holding
a majority in aggregate principal amount of the Notes” with “Noteholders holding
at least 67% in aggregate principal amount of the then outstanding Notes.”


C.           The Agency Agreement is hereby amended by adding the following new
Section 25:


“25.           Amendments.  No amendment, modification, supplement or waiver of
any provision of this Agreement nor consent to departure by the Pledgors
therefrom shall be effective unless the same shall be in writing and signed by
the Collateral Agent, the Pledgors and Noteholders holding at least 67% in
aggregate principal amount of the then outstanding Notes, and any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.”


3.           Full Force and Effect.  Except as expressly modified by this
Amendment, all of the terms, covenants, agreements, conditions and other
provisions of the Agency Agreement shall remain in full force and effect in
accordance with their respective terms.  As used in the Agency Agreement, the
terms “this Agreement”, herein, hereinafter, hereunder, hereto and words of
similar import shall mean and refer to, from and after the date hereof, unless
the context otherwise requires, the Agency Agreement as amended by this
Amendment.
 
Counterparts.  This Amendment may be executed in a number of counterparts, by
facsimile, each of which shall be deemed to be an original as of those whose
signature appears thereon, and all of which shall together constitute one and
the same instrument.  This Amendment shall become binding when one or more of
the counterparts hereof, individually or taken together, are signed by all the
parties.
 
[Remainder of the page intentionally left blank; signature page follows]

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 2 to Pledge And
Collateral Agency Agreement as of the date first written above.



 
LAW DEBENTURE TRUST COMPANY OF
 
NEW YORK, as Collateral Agent
     
By:
/s/ Michael A. Smith
   
     Michael A. Smith
   
     Vice President
     
COLOMBIA CLEAN POWER & FUELS,
 
INC., as Pledgor
     
By:
/s/ Edward P. Mooney
   
     Edward P. Mooney
   
     President and Chief Executive Officer
     
COLOMBIA CPF LLC., as Pledgor
     
By:
/s/ Edward P. Mooney
   
     Edward P. Mooney
   
     Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 
